Citation Nr: 0202558	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  97-34 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to a compensable rating for bilateral 
onychomycosis.

[The issue of entitlement to a compensable rating for 
bilateral hearing loss will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from June 
1973 to November 1981, and from February 1984 to August 1995.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Upon the veteran's relocation, 
jurisdiction over the claim was transferred to the San Diego, 
California, RO.

An issue involving the rating for multiple lipomas was also 
developed for appellate review.  In a letter dated December 
15, 1997, the veteran indicated he was satisfied with the 10 
percent rating assigned for lipomas.  Consequently, that 
issue is not before the Board.

The Board is undertaking additional evidentiary development 
on a claim for a compensable rating for bilateral hearing 
loss pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

Throughout the appeal period, bilateral onychomycosis has 
been manifested by discoloration, dystrophy, and some 
onycholysis of both great toenails.


CONCLUSION OF LAW

A 10 percent rating is warranted for bilateral onychomycosis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.118, Code 7813 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  The record includes service medical records and 
a VA examination report.  No outstanding records have been 
identified by the veteran.  Thus, no further action is needed 
to satisfy VA's duty to assist the claimant.  Furthermore, 
the claimant has been notified of the applicable laws and 
regulations.  Discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed him what information or evidence is necessary to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).


Factual Background

Service medical records reveal treatment for plantar fibrosis 
of the right foot in November 1985 and July 1987.  In October 
1992, an ingrown toenail on the right great toe was removed.  
The veteran reported that he had no difficulty ambulating.

On July 1997 VA examination, the veteran reported that he 
developed blisters on his feet in 1975, as well as some 
maceration between the toes.  He related that a Navy doctor 
had diagnosed a fungal infection.  Topical creams and powders 
helped symptoms, but did not cure the condition.  On physical 
examination, the right and left great toenails were 
dystrophic and discolored with some onycholysis.  There was 
some interdigital maceration, not severe, and hyperkeratosis 
of the soles.

Analysis

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where an unlisted condition is encountered, ratings are made 
by analogy to a closely related disease.  38 C.F.R. § 4.20.  
Onychomycosis is rated as dermatophytosis under Code 7813, 
and is to be rated under the criteria for eczema, Code 7806.  
Those criteria state that with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area, a 0 percent rating is assigned.  A 10 percent rating is 
assigned with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  With 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent rating is assigned.  A 50 percent 
rating is warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806.

At the outset, it is noteworthy that the evidence does not 
show any significant fluctuations in the degree of impairment 
associated with this disability.  Consequently, there is no 
basis for assignment of "staged ratings."

The veteran's bilateral onychomycosis is marked by 
discoloration, dystrophia, and some onycholysis of both great 
toenails.  Treatment is with powders, topical creams, and 
ointments.  These manifestations do not correlate precisely 
to the criteria for rating eczema.  In terms of degree of 
severity/impairment, they exceed the characterization of 
slight/if any which would warrant assignment of a 
noncompensable rating.  While they do not fully meet the 
criteria for a 10 percent rating, outlined above, they 
approximate those criteria more closely than the criteria for 
a noncompensable rating.  Accordingly, under 38 C.F.R. § 4.7, 
they warrant the assignment of a 10 percent, but no greater, 
rating.

	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent rating for bilateral onychomycosis is granted, 
subject to the regulations governing payment of monetary 
awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

